   Case: 3:20-cv-00030-TMR Doc #: 15 Filed: 08/24/20 Page: 1 of 1 PAGEID #: 636




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION IN DAYTON


EVENFLO COMPANY, INC.,                       :
                                             :
       Plaintiff/Counter-Defendant,          :
                                             :           Case No. 3:20-cv-00030
       v.                                    :
                                             :           Judge Thomas M. Rose
VEER GEAR LLC,                               :
                                             :
       Defendant/Counter-Plaintiff.          :


      ORDER GRANTING DEFENDANT/COUNTER-PLAINTIFF VEER GEAR’S
        MOTION TO DESIGNATE GLENN FORBIS AS TRIAL ATTORNEY

       Before the Court is Defendant/Counter-Plaintiff Veer Gear LLC’s unopposed Motion to

Designate Glenn Forbis as Trial Attorney. For good cause having been shown, the Motion is

GRANTED, and Glenn Forbis is hereby designated as the Trial Attorney for Defendant/Counter-

Plaintiff Veer Gear LLC.

       IT IS SO ORDERED.
                                           s/ Thomas M. Rose
                                          ____________________________________
                                          UNITED STATES DISTRICT JUDGE
